 580DECISIONSOF NATIONAL LABORRELATIONS BOARDpoly precludes the inclusion of a group of employees, who havepreviously enjoyed separate representation, into a broader unit with-out first ascertaining their desires, especially where, as here, the pastbargaining agent desires to continue to represent them in a separateunit,f which, in view of the bargaining history, may also be appro-priate.Accordingly, we shall direct a separate election among em-ployees in the following voting group 5All yard employees at the Employer's Fresno, California, operationincluding fork lift operators, and lumber handlers, but excludingdirect sales employees, office clerical employees, truckdrivers currentlyrepresented by the Petitioner, the assistant yard superintendent,' theyard superintendent and other supervisors as defined in the Act5If a majority of employees in the voting group vote for thePetitioner they will be taken to have indicated their desire to berepresented as a part of the unit currently represented by the Peti-tioner and the Regional Director will issue a certification of results ofelection to that effectThe Petitioner may then bargain for them asa part of that unitIf, however, a majority vote for the Intervenor,they will be taken to have indicated their desire to, be represented asa separate unit and Regional Director will issue a certification ofrepresentatives to that effect[Text of Direction of Election omitted from publication ]4 Long Electric Sign Co,et at,109 NLRB 7705It does not appear that the Petitioner desires a separate election among the truck-drivers which it currently representsa The Intervenor seeks to include the assistant yard superintendent in the voting group,while the Employer would exclude him as a supervisorThe Petitioner takes no positionin the matterAs the record indicates that the assistant yard superintendent has notbeen represented by the Intervenor as a part of its established unit of yard employees, itiscontrary to Board policy to include him in the unit without first ascertaining hisdesiresMemphis Cotton Oil Mall,115NLRB 515, 517 518However,since theIntervenor as the only union seeking to represent the assistant yard superintendent hasmade no showing of interest with respect to him, a self determination election would inhis case, be inappropriate,even were we to find him an employee and not a supervisor,an issue we need not now resolveSeeSwift i Company Refinery,117 NLRB 945 andThe EnterpriseCo, 106 NLRB 779 In view of the foregoing,we have excluded theassistant yard superintendent from the voting group and are not directing a separateelection as to himMeenan Oil Co, Inc.andWalter J. WolnyandLocal 553, Inter-national Brotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America,Party to the ContractLocal 553, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of AmericaandWalter J. WolnyandMeenan Oil Co.,Inc., Party to the Contract.Cases Nos.2-CA-5189, 9--CA-5376, 2-CB 1870, and 2-CB-1960August 19,1958DECISION AND ORDEROn February 17, 1958, Trial ExaminerAlbaB Martin issued hisIntermediate Report in the above-entitled proceeding,finding that121 NLRB No 71 MEENAN OIL CO., INC.581the Respondents had engaged in and were engaging in certain un-fair labor practices and recommending that they cease and desisttherefrom and take certain affirmative action, as set forth in the copyof the Intermediate-LReport attached hereto.Thereafter, Respond-ents filed exceptions to the Intermediate Report and supporting briefs.The Board' has reviewed the rulings made by the Trial Examinerand finds that no prejudicial error was committed.The rulings arehereby affirmed.The Board has considered the Intermediate Report,the exceptions and briefs, and the entire record in the case, and here-by adopts the findings, conclusions, and recommendations of the TrialExaminer with the following modifications.The remedial action recommended by the Trial Examiner wouldrequire the Respondents jointly and severally to restore Wolny tohis rightful position on the seniority roster.Having found unlaw-ful the provision in the contract respecting Respondent Local's au-thority in the making of the seniority roster, we shall not order anyfurther participation by the Respondent Local in this regard exceptto require the Respondent Local to notify both the Respondent Mee-han and Wolny that it has no objection to Wolny's restoration to, aposition on the drivers' seniority roster at the Hicksville plant justahead of the number given Fred James on that roster on October15, 1956, and the granting to Wolny of all rights pertaining to thatposition.We shall order Respondent Meenan to make such restora-tion and grant.We shall also order that the Respondents shalljointly and severally make Wolny whole for any loss of pay he mayhave suffered by reason of the discrimination against him in themanner set forth in the section of the Intermediate Report entitled"The Remedy."ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that:A. The Respondent, Meenan Oil Co., Inc., Hicksville, Long Island,New York, its officers, agents, successors, and assigns, shall:1.Cease and desist from :-(a)Performing or giving effect to any provisions in a contractwith Respondent Local which delegate to Respondent Local final con-trol over the seniority status of Meenan's employees.(b)Acquiescing in Respondent Local's unilateral and discrimina-tory exclusion of Walter J. Wolny from the seniority roster, therebyimplementing an unlawful seniority agreement.'Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel[Chairman Leedom and Members Rodgers and Jenkins]. 582DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c) In any like or related manner interfering with, restraining,or coercing its employees in the exercise of the rights guaranteed bySection 7 of the Act, except to the extent permitted by Section 8(a) (3) of the Act.(2)Take the following affirmative action which the Board 'findswill effectuate the policies of the Act :(a)Restore Walter J. Wolny to a position on' the drivers' seniorityroster at the Hicksville plant just ahead of the number given FredJames on that roster on October 15, 1956, and grant him all rightspertaining to that position on the roster.(b)Preserve and make available to the Board or its agents uponrequest, for examination and copying, all payroll records, social-security payment records, timecards, personnel records and reports,and all other records necessary to analyze the amount of back pay dueand the rights of employment under the terms of this Order.(c)Post at its plant at Hicksville, Long Island, copies of the at-tached notice marked "Appendix A." 2 Copies of the notice, to befurnished by the Regional Director for the Second Region (New York,New York), shall be posted by Respondent Meenan immediately upontheir receipt, after being duly signed by an official representative ofthe Company.When posted, they shall remain posted for sixty (60)consecutive days thereafter in conspicuous places, including all placeswhere notices to drivers are customarily posted, and specifically in-cluding the bulletin board over the time clock in "the tower." Reason-able steps shall be taken by Respondent Meenan to insure that thesenotices are not altered, defaced, or covered by any other material.(d)Notify the Regional Director for the Second Region, in writing,within ten (10) days from the date of this Order, what steps it hastaken to comply herewith.B. Local 553, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, its officers, representatives,agents, successors, and assigns, shall :1.Cease and desist from :(a)Performing or giving effect to any provisions in a contract withRespondent Meenan which delegate to Respondent Local final controlover the seniority status of Meenan's employees.(b)Causing or attempting to cause Respondent Meenan to dis-criminate against Walter J. Wolny in violation of Section 8 (a) (3)of the Act.(c) In any like or related manner interfering with, restraining, orcoercing the employees of Meenan Oil Co., Inc., in the exercise of the2 In the event that this Orderis enforcedby a decree of a UnitedStates Court ofAppeals, there shall be substitutedfor thewords "Pursuant to a Decision and Order" thewords "Pursuantto a Decree of the United States Court of Appeals,Enforcing an Order." MEENAN OIL CO., INC.583rights guaranteed by Section 7 of the Act, except to the extent per-mitted by Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Notify Respondent Meenan, in writing, that it has no objectionto the restoration of Walter J. Wolny to a position on the drivers'seniority roster at the Hicksville plant just ahead of the number givenFred James on that roster on October 15, 1956, and the granting tohim of all rights pertaining to that position on the roster, and requeststhat it take such action.(b)NotifyWalter J. Wolny, in writing, that it has advised Re-spondent Meenan that it has no objection to his restoration to aposition on the drivers' seniority roster at the Hicksville plant justahead of the number given Fred James on that roster on October 15,1956, and the granting to him of all rights pertaining to that positionon the roster, and requests it to take such action.(c)Post at its business offices and meeting halls in New York, NewYork, and in Hicksville, Long Island, copies of the attached noticemarked "Appendix B." 3 Copies of the notice, to be furnished bythe Regional Director for the Second Region (New York, New York),shall be posted by the Respondent Local immediately upon their re-ceipt, after being duly signed by an official representative of the Union.When posted, they shall be maintained by it for a period of sixty (60)consecutive days thereafter in conspicuous places, including all placeswhere notices to members are customarily posted.Reasonable stepsshall be taken by said Local to insure that these notices are not altered,defaced, or covered by any other material.(d)Mail copies of the said notice to the Regional Director for theSecond Region, for posting at Respondent Meenan's Hicksville plant,in places where notices to drivers are customarily posted, and specifi-cally including the drivers' room under the dispatcher's office.Copiesof the notice to be furnished by the Regional Director for the SecondRegion shall be returned to the Regional Director after they havebeen signed by an official representative of the Local, for such posting.(e)Notify the Regional Director for the Second Region, in writing,within ten (10) days from the date of this Order, what steps it hastaken to comply herewith.C. The Respondents, Meenan and Local 553, their officers, repre-sentatives, agents, successors, and assigns, shall jointly and severally,and in the manner set forth in the section of the Intermediate Reportentitled "The Remedy," make whole Walter J. Wolny for any loss ofpay he may have suffered because of the discrimination against him.8 See footnote2, supra. _ 584DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, we hereby notify our employees that :WE WILL NOT perform or give effect to anyprovisions in anycontract we may have with Local 553, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, which delegated final control over the seniority statusof ouremployees to said Local 553.WE WILL NOT in any like or related manner interfere with,restrain, or coerce our employees in the exercise of rights guaran-teed in Section 7 of the Act, except to the extent permitted bySection 8 (a) (3) of the Act.WE WILL make Walter J. Wolny whole for any loss of pay heamay have suffered by reason of the discrimination against him,and will restore him to a position on the drivers' seniority rosterjust ahead of the number given Fred James on that roster onOctober 15, 1956, and grant him all rights pertaining to thatposition on the roster.MEENAN OIL CO., INC.,Employer.Dated----------------By------------------------------------_(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.APPENDIX BNOTICE TO ALL MEMBERS OF LOCAL 553, INTERNATIONALBROTHER-HOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN AND HELPERSOF AMERICA, AND TO ALL EMPLOYEES OF MEENAN OIL CO., INC.Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WIL NOT perform or give effect to any provisions in anycontract we may have with Meenan Oil Co., Inc., which dele-gates to us final control over the seniority status of Meenan'semployees.WE WILL NOT in any like or related manner restrain or coerceemployees of Meenan Oil Co., Inc., in the exercise of the rights MEENAN OIL CO., INC.585guaranteed in Section l of the Act, except to the extent permittedby Section8 (a) (3) ofthe Act.WE WILL make Walter J. Wolny whole for any loss of payhe may have suffered by reason of the discrimination againsthim.WE WILL notify the Meenan Oil Co., Inc., in writing, andfurnish a copy to Walter J. Wolny, that we have no objectionto his restoration of a position on the drivers' seniority rosterjust ahead of the number given Fred James on that roster onOctober 15, 1956, and the granting to him of all rights pertain-ing to that position on the roster, and request that it take suchaction.LOCAL 553, INTERNATIONAL BROTHERHOOD OFTEAMSTERS, CHAUFFEURS,WAREHOUSEMENAND HELPERS OF AMERICA,Labor Organization.Dated----------------By-------------------------------------(Representative)'(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon charges filed against the Company and the Unionby Walter J.Wolny, anindividual,the General Counsel of the National Labor Relations Board,herein calledthe GeneralCounsel and the Board,by the RegionalDirectorfor the Second Region(New York, New York),issued his complaint datedJuly 31, 1957,againstMeenanOil Co.,Inc. (herein called Meenan, the Company,and Respondent Company) andLocal 553, International Brotherhoodof Teamsters, Chauffeurs,Warehousemen andHelpersof America 1 (hereincalled the Union and the Local)allegingthat Respond-entshad engagedin and were engaging in unfair labor practices affecting commercewithin themeaning of Section 8 (a) (1) (2)and (3),Section 8(b) (1) (A) and(2), and Section 2 (6) and (7) of the National Labor RelationsAct, as amended,61 Stat.136, hereincalled the Act.Copiesof the chargesand thecomplaint to-getherwithan order consolidating the cases, a notice of hearing, and two ordersrescheduling the hearing were duly served uponthe parties.With respectto the unfair labor practices,the complaint alleged in substance thatat all times since about June 1956, the Companyand theUnion havebeen parties toand have maintained and given effect to a collective-bargaining agreement whichamongother thingsdelegates control overthe seniority of the Company'semployeesto the Union;and that pursuant to this agreement and because his name had beeneliminatedfrom the seniorityroster because herefused to pay the Union a fine ithad leviedagainst him,at all timesafter October 15, 1956, the Company droppedone Walter J. Wolnyfrom its seniority list and failed and refusedto employ him.In their answers the Respondents denied the commissionof any unfair laborpractices.Pursuant to notice,a hearingwas held October 10, 1957, in New York, New York,before AlbaB.Martin,the Trial Examiner duly designatedby the Chief TrialExaminer.All partieswere represented by counseland participated in thehearing.Full opportunity to be heard,to examine and cross-examine witnesses,and to intro-duce evidence bearing on the issues was afforded all parties.Decision was reservedi The Board having been notified bythe AFL-CIOthat it deems the Teamsters' cer-tificate of affiliation revoked by convention action, the identification of this Union ishereby amended. 586DECISIONSOF NATIONAL LABOR RELATIONS BOARDupon the motions of the Union and the Company, made at the conclusion of thehearing, to dismiss the complaint.These motions are hereby disposed of in accord-ance with the conclusions and findings herein.The General Counsel and the Unionmade short oral summations.After the hearing the General Counsel filed a mem-orandum, and the Company and the Union filed briefs and followup letters, all ofwhich have been carefully considered.Motions to make certain corrections in thetranscript of the hearing were received from the General Counsel and the Company.These motions are hereby granted and have been placed in the exhibit file, theGeneral Counsel's motion as General Counsel's Exhibit No. 9, the ,Company'smotion as Company's Exhibit No. 1.Upon the entire record in the case, and from my observation of the demeanor ofthe witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYRespondent Meenan Oil Co., Inc., a New York corporation having principal andbranch offices and places of business at several locations in and around New York,New York, and at Tullytown, Pennsylvania, including a plant at Duffy Avenue,Hicksville, Long Island, the only plant herein involved, is engaged in the business ofselling fuel oil at wholesale and retail, together with the installation and service of oilburners.During the year prior to the issuance of the complaint, Respondent Com-pany caused to be purchased, transferred, and delivered to its New York State placesof business fuel oil and other goods and materials valued in excess of $1,000,000,allof which were transported to New York in interstate commerce directly fromStates other than New York State. It is held that Respondent Company is engagedin commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDLocal 553, International Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, is a labor organization within the meaning of Section 2 (5)of the Act.III.THE UNFAIR LABOR PRACTICESA. The contractOn June 5, 1956, Respondent Company and Respondent Union entered into acollective-bargaining contract, effective from February 1, 1956, until January 31,1958.This contract contained a lawful union-shop clause, and in section 10 pro-vided, in pertinent part, as follows:Dealers with more than one depot will establish a seniority list for each classifica-tion in each depot. It is understood and agreed, however, that men formerlyemployed in a depot either temporarily or permanently closed, must be placedat the end of other single steady list.During the slack season, April 15 to October 15, any employee who according tosenioritywould not have steady employment shall be entitled to a leave ofabsence and maintain his full seniority rights during that period.Any man sodescribed must report to the Shop Steward not later than 8 a. m. on October15 and sign the seniority roster in order to protect his seniority, and the Em-ployer agrees to accept the certification of said Shop Steward as to availabilityof such men when called by the Employer. . . Any man failing to report asabove specified shall forfeit all seniority rights.The contract contained a compulsory arbitration clause covering any difference ordispute regarding the meaning, interpretation, or application of any of the provisionsof the agreement, the decision of the arbitrator to be binding upon both parties.Although the Respondents had had prior contractual relations with one another,this was the first contract which contained the clause requiring employees who werenot working during the slack summer months to sign a "seniority roster" before 8a. in. on October 15-and October 15, 1956, was the first occasion when such em-ployees appeared and signed.Of crucial significance on the question as to whether this contractual clause un-lawfully vested control over seniority in the Union, is the fact that the clause vestedmore than a ministerial function in the shop steward.The Employer, Meenan,agreed to accept the certification of the shop steward as to the availability of certainmen.This language imposed acceptance by the Employer in the event of contro- MEENAN OIL CO., INC.587versy over the shop steward's certification as well as in the absenceof controversyover it.The certification of the shop steward was to relate to the availability of"such men."Who were the "such men"?They were the "so described" men whoreported to the shop steward not later than 8 a. in. on October 15 and signed theseniority roster.The "so described" men were employees who accofding to senioritywould not have had steady employment between April 15 and October 15 and sowereentitled toa leave of absence.Thus the contract left it to the shop stewardto decide, in the event of any controversy, (1) which men were employees; (2) themeaning of"steady employment"; (3) which employees would not have had steadyemployment duringthe stated period; (4) what constituted "reporting to" the shopsteward; (5) whether themen "reportedto" the shop steward not later than 8 a. m.on October 15; (6) what constituted the "seniorityroster"; (7) whether the mensigned the"seniority roster"-and regardlessof how the shop steward interpretedand decided thesequestions,the Employer was bound to accept his certificationbased upon the shop steward'sdecisions.As will be seen below, the Wolny caseinvolved the Company's acceptance of the Union'sunilateraldetermination of anumber of these matters.From these considerations it follows that the contractgave the Union control over whethera given manwas to be certified as availablefor work and therefore control over whether he should be allowed to work.Theinclusionof the arbitrationclausedid not convert the above questions to bargainableissuesbecause the Employer agreed to accept the certification of the shop steward-not merely to bargain with the Union about some placement on the seniority list.2The inclusion of the phrase, "Any man failingto report'as above specified shallforfeit all seniority rights" did not, and did not purport to, subtract from the discretionand therefore power conferred upon the shop steward by the language above it insection 10, and did not purport to be anall-inclusive and delimitingstatement asto how seniority rights could be lost.Although in its brief the Union contendedthat this phrase "plainly declares that the loss of seniority shall only apply to thosewho fail `to report as above specified,' " in the interpretation and performance ofthe contract (as will be seen below) both the Company and Union consideredseniority rights as much lost by failure to sign as by failure to report.Upon the above facts and considerations, and upon the entire record, I hold thatthe contract in effect between February 1, 1956, and January 31, 1958, delegatedfinal control over seniority of the Company's employees to the Union.At all timessinceJune 20, 1956 (the date 6 months prior to the filing and serving of the originalchargesherein) by maintaining and enforcing this contract, Respondent Companyviolated Section 8 (a) (3) (2) and (1) and Respondent Union violated Section8 (b) (1) (A) and (2) of the Act.PacificIntermountainExpress Co.,107 NLRB837, enfd as modified, 225 F. 2d 343 (C. A.8); Dallas General Drivers,109 NLRB1147, enfd. as modified, 228 F. 2d (C. A.5); Kenosha Auto Transport Corporation,-113NLRB643; Interstate Motor Freight System,116 NLRB 755; cf.Theo. HammBrewingCo., et al., supra.B. The administrationof section 10 of the contract and the Wolny matterThe actions of the parties in the administration of section 10 of the contract con-firms that the control of seniority thereunder was in the Union, and that all theCompany did was acquiesce in the decisions made by the Union.1.On October 15, 1956, the first occasion when this section was being interpretedby the actions of the parties, the Union interpreted the clause to mean that the shopsteward should prepare a list of employees and that that list then became the"seniority roster" referredto inthe contract.When Superintendent Slater came inhe had no discussion with Shop Steward Johnson, who had prepared a list whichsome employees had signed, as to whether Johnson's list should be controlling.Rather, he assumed without discussion, that Johnson's list was the "seniority roster"referred to in the contract.Slater's testimony confirmed that this was his under-standing of the contract.Asked what the men weresigningwhen they signed theJohnson list, Superintendent Slater replied,They weresigningthe seniority list which they mustsign nolater than 8 o'clockon the 15th of October to protect their own seniority. . . .Asked if hewas sayingthat in order to protect their seniority with the Companythe employees had tosign a listin front of the steward or for the steward, Slaterreplied,Well, that's what it sayshere.That's thesame thingthat Isaid,sign it infront of the shop steward.That's right.2 Cf.Theo. Hamm Brewing Co., et al.,115 NLRB 1157, 1159, 1162-64. 588DECISIONS OF NATIONALLABOR RELATIONS BOARDEarlier Slater had been asked if he had had "any conversation with Johnson inregard to the making up of a seniority list in October of 1956?" Slater had replied,Well, according to Section 10, it's an automatic issue as far as I am concerned.The men have to report to Johnson, only.Not to me.That morning a number of the employees had signed a white paper posted onthe company bulletin board above the time clock, entitled something like, "Driverssignhere."On the same bulletin board, probably later that day, Slater testifiedthat after checking it he posted as the seniority list a typed copy of the list Johnsongave him.Although Slater was not questioned about seeing this white paper, oritsmeaning to him,at that time he must have seen the white paper bearing a numberof signatures.If he did see it-and it bore the signature of Wolny-the recordcontains no evidence that it raised any doubt in his mind concerning Johnson's listbeing the "seniority roster,"or any additional questions concerning the omissionof Wolny's name from Johnson's list.2.Concerning Johnson's list, Slater testified that " ... when I didn't see Wolny'sname on there, I asked him (Johnson) why.And he told me he didn't sign it,and according to the contract, he was supposed to sign it at 8 o'clock.".asWolny didn't sign the list, he wasn't on the list at all." "He said he didn't sign itat all.So, according to the contract, you don't sign a list, you are not on theseniority list."It thus appears that Slater accepted, without probing further, John-son's stated reason why Wolny's name was not on the list. It thus appears thatthat reason was that Wolny's name was not on the list because he had not signedthe list.An examination of Johnson's list,which Johnson showed to Slater, wouldhave revealed that there were printed on the list a number of names, includingGeorge Conklin's, without signatures opposite them, that Johnson's reason couldnot have been an acceptable or accurate reason, and that there must have beensome other reason why Johnson did not even print Wolny's name on his list.ButSlater did not probe further.Johnson testified in substance that he based his printed list (on yellow paper) onthe previous seniority list, but that the only names he printed on his yellowlistwithout the men reporting to him, were the employees then working regularly;and that he printed the names of the leave-of-absence men only as they reportedto him that morning and signed his list.An examination of his yellow list-Gen-eral Counsel's Exhibit No. 4-shows that this was patently untrue-as Slater wouldhave discovered had he looked more closely into the matter.Thus, in the drivers'column, Johnson printed the names of 13 drivers not then working.Of these,only 3 signed. Six names were crossed out, the testimony being that he crossed outthe name of Rivoire when he was reminded that Rivoire had quit in the spring, andthat he crossed out George Conklin'snamebecause he did not report prior to 8o'clock.In the-helpers' column, Johnson printed the names of 7 helpers not work-ing, of whom only 4 signed and 3 were crossed out. I conclude on this evidencethat Johnson printed the names on his yellow paper irrespective of whether themen reported to him prior to 8 o'clock, and that there was no connection betweenthe omission of Wolny's name from the yellow list and Wolny's failure to "report"to Johnson.The only other question than Wolny which Slater raised respecting Johnson'slistwas why George Conklin's name was "out of whack." Before Conklin camein Johnson printed his name on Johnson's list just under Jankowski, number 8.Later he crossed out Conklin's name and gave James number 9 position and Sey-ford number 10 position, even though Conklin-to the knowledge of both John-son and Slater-had always been ahead of James and Seyford on the senioritylist.(To Slater's knowledge,Wolny also had been ahead of James and Seyfordwhen Wolny had previously worked for Meenan). In substance Johnson repliedthat James and Seyford had come in and signed before 8 o'clock, and Conklinhad not come in until after 8 o'clock. Slater accepted Johnson's statement thatJames and Seyford had signed before 8 o'clock.He had previously learned fromConklin that Conklin hadcome in after 8 o'clock.At the hearing I rejected the General Counsel's offer of General Counsel's Ex-hibitNo. 5 in evidence. Study of the entire record reveals that this document isrelevant to the issues and should have been received.At this time I thereforereverse my previous ruling and hereby receive in evidence General Counsel's Ex-hibitNo. 5.This document is a copy of the senioritylist asof December 1, 1956.Testimony revealed that it was the first list made after the list of October 15,1956, based on the Johnson list.On October 15, Johnson had shown Slater hisoriginal yellow list, discussed above, and had handed Slater a clean list showingthe seniority standings as on Johnson's yellow list as revised-which clean list Slater MEENAN OIL CO., INC.589accepted as the seniority list of available men for rehire during the busy season thenstarting.On Johnson's yellow list George Conklin's name had been printed andcrossed outabovea number of names including James and Seyford, but had not beenwrittenbelowthose names. Johnson testified that as Conklin had not reported andsigned by 8 o'clock that morning he lost his seniority, and it was up to Slater to rehirehim as a new employee at the bottom of 'the seniority list if he wanted to.How-ever, Slater testified as though Conklin'snameappeared below James and Seyfordon the list handed to him that morning-and Slater testified nothing about rehiringConklin as a new employee. Thus, Slater testified ' that Conklin "got there lateand he lost two spots on the seniority list."He stated also that Johnsontoldme that George Conklin hadn't come in to sign it and he got there after8 o'clock, . . . This put James and Seyford, who had been there to sign theseniority list,aheadof him.Later Slater testified that the first question he put to Johnson,came with Conklin'sname ...being behind two other guys that's aheadof him before-rather, the two men, Seyford and James, was in back ofConklin.And due to the fact that Conklin didn't get there at 8 o'clock in themorning to sign it,these two,men moved upahead ofhim.And he movedbelow the two men.A few questions later Slater testified that he understood thatif anybody didn't show up before 8 o'clock, they lost their seniority ofthe spot that they were in.[Emphasis supplied.]The record does not have the revision of Johnson's yellow list, the revision whichJohnson handed Slater on October 15 and which Slater accepted as the seniorityroster.So the record does not positively reveal that Conklin's name did in factappear below James and Seyford, unless Slater's testimony above be taken asconclusive proof of that fact.But on the next seniority list, the one of December 1,1956, Conklin's name did appear just below James' and Seyford's, which conclu-sively shows that he was the first man put on the payroll after October 15 whohad not signed Johnson's list-which fact suggests that on October 15, Slater merelyaccepted Johnson's decision that Conklin should be below James and Seyford eventhough he had not reported until after 8 o'clock-and that Conklin was not taken onin the fall of 1956 as a new employee but as one whose seniority had droppedbelow two other men-pursuant to the decision of Johnson acquiesced in by Slater.3.The Wolny matter:Walter J. Wolney worked for Meenan Oil Co., Inc., fortwo peakseasons,during the winters of 1954-55 and 1955-56, always as a driver.He was a member of Respondent Union. At least during the second winter heworked on the night shift.As of May 1, 1956, due to the drop in customer ordersfor fuel oil, his night job was abolished, and, because his seniority entitled himto it, he was offered work on the day shift.There were no claims of discriminationin connection with this change.At this time Wolny had a day job with anothercompany, "Republic Aviation," and he informed Meenan's superintendent, WilliamSlater, either directly or through another employee, that he would not be availablefor daytime driving for Meenan-and on and after May 1, he did not report forwork.At this time he was about number 7 or 8 on Meenan's drivers' seniority list-and, in any case, was above James and Seyford.During the winter and spring of 1955-56, Wolny worked daytime as an assemblerat a plant of "Republic Aviation" located in the same general area.At least whileworking for Republic he was a member of the International Association of Machin-ists.In February 1956, when the Machinists conducted a strike at Republic, Wolnyignored the strike call and continued to work.According to Wolny's credited testi-mony, during February or March, Respondent Union's shop steward at the Hicksvilleplant,Victor Johnson, told him that it was his duty as shop steward to accepta complaint from one Leonard Tompkins (a Meenan driver), that Wolny wouldbe charged with strikebreaking, would be fined $500, would be "kicked out of theunion and couldn't get another job."According to Wolny, Johnson advised himnot to wait for these charges, but to accept a withdrawal card from the union andfind himself a job elsewhere.On April 12, 1956, Respondent Union, through its president, wrote Wolny asfollows:I am in receipt of a letter from Brothers Victor Johnson and LeonardTompkins in which they state that they wish to prefer charges of "strikebreaking"against you. 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDThey state in their letter that you are employed by the Republic AviationCorporation at Port Washington,L. I. on a day shift and a strike exists atthat company.Theyfurther state in their letter that your fellow employees at the MeenanOilCompany have spoken to you regarding the situation and you haveadmitted working at that company under these conditions, further that youhave defied them to do anything about it.Therefore I have called a meeting of the Executive Board of the Local Unionfor April 19th at 8 P. M. at this office No. 265 West 14th Street, Room 703,to hear these charges.This letter will serve as your notice to be present at this meeting.You maybring any witness to testify in your behalf.Failure to be present will resultin disciplinary action being taken against you.At the meeting of the executive board on April 19, attended by Wolny and VictorJohnson, after about 31/2 hours of deliberation the executive board fined Wolny$500, and give him 30 days in which to pay it.Wolny has never paid this fine.At the beginning of the meeting Johnson handed in Wolny's dues, which Wolny hadpreviously given to Johnson.During the meeting someone said, "Tell him what willhappen if he doesn't pay his fine"; and Victor Johnson echoed, "Yes, tell him whatwill happen when he don't pay."Towards the close of the meeting Wolny askedthe president of the Local if he could have his union book back, stating that Johnsonhad it.The president asked Johnson to hand it over to Wolny, and told him to doso a second time before Johnson complied, the latter stating, "He is not going to workinmy barn."The president said, "We will have none of that.We will cross thatbridge when we come to it."It was the undisputed-and credited-testimony of Wolny that during the summerof 1956, in August or early September, Wolny ran into Slater by chance at RooseveltRaceway upon the occasion of a charity drive for the United Hospital Fund.Aftergreetings, Slater askedWolny, how he had made out with his "five-hundred-dollarsituation."Wolny told Slater that he had not paid the fine.Wolny volunteeredthat he intended "to be available for work," and asked Slater, "Will you recall me?"In substance Slater told Wolny that he would recall him, and for Wolny not to worryabout it.Clearly this conversation related to the forthcoming busy season whichboth parties knew would start in the fall.On October 15, 1956, Wolny arrived at the premises of the Hicksville plant atabout 7:30 to 7:45 a. in.He went to the dispatcher's room in the "tower" andwrote his name and telephone number on the piece of white paper bearing thesignatures and telephone numbers of at least two other employees.This paper wasposted on the company bulletin board located over the time clock just outsidethe dispatcher's room, where employees daily punched in and out.Wolny hadsigned a similar paper the year before.Wolny's best recollection was that the paperwas headed, "Drivers sign here."He had a short conversation with one Jack Donlon,an employee, who told him, according to Wolny, that he (Donlon) "had also signedthe list that the shop steward had."Wolny's testimony continued:So, as I turned to go down, Johnson came up the stairs. (The driver's roomwas just below the dispatcher's room, and connected with it by a stairway.)We exchanged a hello, and Vic got into a conversation with someone, and Iwaited a few seconds or a half-minute or so, but he kept talking, and I walkeddown the stairs.Wolny continued,Iwent downstairs, out of the building, and across the yard, still on Meenan'spremises. . . . I waited around a little while to see Mr.Slater.I had severalconversations with several different people.He didn't see Slater at all that morning before he left the premises between 8:30 and8:45 a. in. without having signed Johnson's list, which Johnson testified lay on atable in the drivers' room.Slater testified that he arrived on the premises at about8:45 that morning.The testimony of Victor Johnson confirmed Wolny's testimony to the effect thatthese two met that morning in the dispatcher's room prior to 8 a. m. and exchangedno more than a greeting. Johnson allowed that he might have said "hello" toWolny.He added, "I am usually polite to people regardless of my opinion ofthem."Asked, "You didn't have a very good opinion of Mr. Wolny at that time?",Johnson replied, "I am a union man, Mister."At different points in his testimony at the hearing Victor Johnson testified, in-consistently, that he did not print Wolny's name on his yellow list because Wolny MEENAN OIL CO., INC.591"didn't sign,"and ".becausehe didn't come down to report."He said that thelatter reasonwas the "only" reason. In his signed affidavit previously executedfor a Board fieldexaminer,Johnson had stated, inconsistently, that "I did not haveWolny'sname on thelistbecause I understood his action of not taking daywork the pastseason'as amountingto his quitting at that time." In his affidavitJohnson had said also,I consider that Wolny did not report to me on Oct. 15, 1956, because he didnot ask me where he shouldsign orwhere the seniority roster was. I did notknow why Wolny appeared at the Company on Oct. 15, 1956.IfWolny wouldhave demanded to sign the seniority list, I would nothavepermitted him tosign until Ihad called the Union at about 9 a. m. to get advice, in view ofmy understanding that he quit the past season. [Emphasis supplied.]The last paragraph of the affidavit read as follows:This statementconsistsof 7 pages and is true to the best of my knowledgeand belief and was read out loud to me by Mr. Lehman of the National LaborRelations Board.Just below the last paragraph Johnson wrote his signature, and following the sig-nature appears the following:Subscribed and sworn to before me this 15th day of April, 1957.A. J. Lehman,Field Examiner, N. L. R. B.This was a seven-page affidavit in the handwriting of the field examiner.Opposite12 differentlineson which deletions or corrections were made, Johnson signed hisinitials.His initials appeared on every page except the last, which bore his sig-nature.At the hearing Johnson testified that he told the field examiner that,as far as I know, he (Wolny) had no longer seniority because he quithis job.But if he had insistedon signing,Iwould let himsign.That is,subject to the approval of Local Union.In substance he denied that he told the field examiner the language italicized above,and stated that he requested the fieldexaminerto remove that language from theaffidavit.The italicized language appeared on the last page of the affidavit whichbore Johnson's signature and on which no changes had been made.At the hearingJohnson admitted that Lehman read the affidavit to him, and admitted that Lehmanread the clause at the end concerning Lehman's having read the affidavit to John-son and that Johnson made no objection at that time. In substance Johnson testifiedthat he told Lehman to strike out the italicized language above.Because of his inconsistent answers concerninghis reasonsfor not printingWolny's name on his yellow list, because while testifying concerning his yellowlistand his affidavit he did not appear to me as a man telling the truth, becausewhen his affidavit was read out loud to him he did not object to anything in it,because the italicized language appeared on the last page in the second paragraphabove Johnson's signature with no corrections at all in that paragraph-I do notcredit Johnson's statement that he told Lehman to strike the italicized language-and I find that the italicizedlanguage amounts to an admissionby RespondentUnion, throughitsagentthe shop steward, that even if Wolny had demanded tosign Johnson's yellowlist,Johnson would not have permitted him to do so untilJohnson called the Union later in the morning.The reason why Johnson wouldhave called the Union, rather than Slater, is considered below under conclusions.At unstated time or times after he was fined by the Union, Wolny made duespayments to the Local, which were accepted.On December 3, 1956, the Localwrote Wolny as follows:Your check dated November 16, 1956 in the amount of Twelve Dollars($12.00) has been received, but without any statement from you concerningthe purpose of this paymentOn April 19th, 1956 the Executive Board imposed a fine of $500.00upon you. Please advise promptly whether you are prepared to pay your fineUntil we hear from you further we cannot accept your check and it isreturned to you together with a check from the Local Union for a paymentthat you made on August 10th, 1956.During about the first week in November 1956, Wolny telephoned Slater atMeenan's.According to Wolny's testimony,I asked him why I hadn't been recalled, as I noticed that several other driverswhom I knew who had less seniority than I were alreadydriving, andMr. Slater 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDsaid that I did not report properly that morning, or I did not report,and there-fore he could not recall me. So I said,"Oh, butI did report."So he said,"Yes, but you didn't sign the paper that Vic Johnson had," and so forth, and Irelated to him that I really didn't know that it was imperative for me to actuallysign the paper that Vic Johnson had until it was almost too late, or until it wastoo late, and he said,"Well, I am sorry,but I have to recall the men in accord-ance with the seniority lists submitted to me from Vic Johnson,and your nameis not on thelist."Then hewent on tosay thatseveral others were fouled upaccordingly,and there is not much he could do about it, that his hands weretied,or something to that effect.And I also at that time said,"Well, I amsorry that it turned out that way.but if that be the case,I will have to takesome other course." . . .I told him that I was going to the National LaborRelations Board,and he said he didn't blame me.Concerning this conversation Slater testified that,Mr. Wolny asked me when I was going to put him back to work.I told himthat he wasn't on the seniority list as of right now. Plus, there wasn't any workat the moment.We hadn'thad everybody back to work.But the fact thathe wasn'ton the seniority list that I got from Mr. Johnson,that the boys hadsigned on the morning of the 15th. . . I know what I told him is that hedidn't sign the list on the morning of the 15th,and that's why he wasn't on it.Refreshed by a previously executed statement for a Board agent,Slater admittedthat he probably told Wolny that the matter of seniority was between him andJohnson.4.Conclusions:In view of all the considerations above,I do not credit any ofthe reasons assigned by Slater or Johnson for the omission of Wolny's name from the"seniority roster"of October 15, 1956,or for the failure of the Company to recallWolny to work during the fall of 1956.The entire record establishes that in the administration of,the contract,Johnsonused the reporting and signing aspects of section 10 as a device or pretext to get ridof Wolny; and Slater acquiesced in and accepted this ruse rather than dispute John-son's "seniority roster"and assume the risk of trouble with the Union.Concerning the events leading up to the fining of Wolny, Shop Steward Johnsontestified,A group of men came and told me that he was an employee of RepublicAviation,belonging to Machinists'Union,and they had a legitimate strike, andhe continued to cross the picket line on that job in spite of the fact that heworked in our place every night.So,we considered it quite unnecessary for aman to hold two jobs,especially if he had-to use their own word-to scab onhis own job.So, they wanted to know what I was going to do about it. I toldthem that I can't do anything about it unless I have proof,definite proof.Justme going up there saying so is not sufficient.Theysaid,"We will bring youthe proof."So, they did.[Emphasis supplied.]This testimony,and particularly the italicized language,shows that Johnson andthe group of men-presumably Meenan drivers-considered it within their power toseparateWolny from one of his jobs, namely,his job with Meenan.The process of eliminating Wolny began by fining him; and at the April 19 meet-ing, when the fine was levied,Johnson echoed the remark of another, "Yes, tell himwhat will happen when he don't pay"-and later vowed that Wolny"is not going towork in my barn."Wolny was given 30 days from April 19 to pay the fine, but before the elapse ofthis 30 days the night shift was abolished and Wolny stopped driving for Meenan.As has been seen above, when Wolny worked for the Company in the spring of1956, he was number 7 or 8 on the drivers' seniority list out of about 14 or 15.Victor Johnson,who was in a position to know,testified that only the first 5 or 6men on the list worked throughout the summer-which meant that Wolny, if he hadstayed on after May 1,would not have had continuous steady employment through-out the summer.As has been seen above,under the contract any employee who, during the summer,"according to seniority would not have steady employment shall be entitled to aleave of absence and maintain full seniority rights during that period." Slater'stestimony establishes that Superintendent Slater, who had final authority on behalfof the Company in the employment of drivers, did not consider Wolny as havingquit his employment with Meenan when he ceased driving on May 1 rather thandrive on the day shift, and that Slater did not question Wolny's maintenance of hisseniority rights under the contract-except in reference to the events of October 15.Thus,on October 15, Slater asked Shop Steward Johnsonwhy Wolny's name was not MEENAN OIL CO., INC.593on Johnson's list-which he would not have done had he-not consideredWolnyqualified to have his name on the list.Surely if Slater had considered Wolny to havequit his employment as of May 1 and to be,therefore,no longer an employee underthis clause of the contract,Slater would not have asked Johnson why Wolny's namewas not on Johnson's list.In addition to this, Slater testified that in the spring of1956 another driver, Rivoire,, quit his employment, but he testified nothing aboutWolny having quit his employment.Further, during their chance meeting at Roose-velt Raceway in August or September, Slater told Wolny that he would recall himand said nothing aboutWolny's having quit his employment with Meenan.Finally,over the telephone with Wolny in November, Slater referred to Wolny's not havingreported to Johnson and not having signed Johnson's list on October 15-but saidnothing aboutWolny's having been unqualified to sign the list because he was nolonger an employee because he had quit in the spring.Additional proof that Wolnywas not thought to have quit in the spring is the fact that his name was not strickenfrom the seniority list at that time and still appeared upon it when Johnson wasprinting up his yellow list from the old list, on October 15.On the above evidence,and on the entire record considered as a whole,I hold,despite Johnson's allegedunderstanding to the contrary, that Wolny did not quit his employment with Meenanas of May 1,1956,and that under the contract he was in a leave-of-absence statusduring the summer and was therefore entitled to maintain full seniority rights duringthat period.On October 15, 1956, Shop Steward Johnson discriminately omitted Wolny's namefrom his yellow list while including the names of others who did not report or didnot sign-which fact indicated that Johnson did not intend to let Wolny sign.Fur-ther, Johnson admitted he would have refused to permit Wolny to sign the list evenifWolny had demanded to sign, without first calling the Union. In his affidavitJohnson gave as the reason he would have called the Union-because "of my under-standing that he quit the past season."But for confirmation or denial that Wolnyhad quit Johnson would naturally have called Slater, the company superintendent,who would be informed, and not the Union.The only likely reason he would havecalled the Union would have been to get moral backing for his impulse not to letWolny sign, in order to carry out his previously expressed determination not to letWolny work "in my barn," since Wolny had not paid his fine.The record establishes that had Wolny been recalled to work 3 in the fall orwinter of 1956 in accordance with his seniority-which was number 7 or 8 posi-tion-he would have been recalled prior to James and Seyford, who were the secondand third recalled after October 15 who were not working before or on October 15.As of December 1, 1956, Respondent Meenan was regularly working 16 drivers, in-cluding James and Seyford, and George Conklin-but it has never recalled Wolny.As of December 1, Jankowski was carried as number 7 on the seniority roster, Jamesas number 8, Seyford as number 9, and George Conklin as number 10. In theirtelephone conversation early in November, Slater gave as the reason why he hadnot recalled Wolny the fact that Wolny's name was not on the seniority list submittedby Johnson; but in November, after this telephone conversation, Meenan employedas a driver,for the first time,one Werner,who theretofore had no seniority as adriver and was not on the seniority list; and employed also as a driver, one Clemente,whose crossed-out name had appeared on Johnson's seniority list of helpers onOctober 15, but who was not on the drivers' seniority list.Hiring these two menwho were not on.the listso soon, after telling Wolny he had not hired him becausehe was not on the list, shows that Slater was not acting in good faith towards Wolny.There can be no doubt on this record that Slater would have recalled Wolnyto employment during the fall of 1956 but for Wolny's unresolved difficulties withthe Union, which Slater knew about, and but for Slater's acquiescence in Johnson'sdecision concerning Wolny.The record reveals no marks against Wolny's recordas a driver for Meenan.Wolny's uncontradicted testimony was that he got alongwell with Slater and had a pleasant relationship with him.Nothing in Slater'stestimony suggests the contrary.Slater admitted that he knew in the spring thatWolny was having difficulties with the Union, and that he knew in the fall that thesedifficulties had not been resolved.Concerning his understanding in November, whenWolny telephoned him, Slater testified, after some delay,.3ItwasWolny's uncontradicted and credited testimony that at all times fromSeptember 1956, on,,he was, available, for employment at Meenan's.Further, his presenceon the Meenan premises on the early morning of October 15,indicated that he desired toreturn to work for Meenan.Further,at their chance meeting in August or September,Wolny told Slater he would be available for work.487926-59-vol. 121-39 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs far asI knew-anditwas strictlyon a rumorbasis-hestillhadn't straight-ened out whatever his differences, which-the one that I knew of-which wasyou don't keep anything hidden amongst a bunch of drivers.That was a notedrumor all over the place Wolny had been brought up on charges by the union.That's as far asI knew about it.On the entirerecord Iconclude that Johnson omitted Wolny's name from hisyellow list, and thus from the "seniority roster" which he handed to Slater, becauseWolny had not paid his fine and was not in the good graces of the Union, and inorder to prevent Wolny from being recalled by the Company.Although Johnsontestified that he did not know at this time whether Wolny's finehad been paid, thiswas entirely improbable and on the'entire record I do not credit it.In the Wolny case the clear purpose of the Union in causing his discriminationwas to encourage members to perform obligations or supposed obligations of member-ship-among them, not to cross picket lines and to pay fines levied by the Union-theLocal thereby being strengthenedin itscontrol over its members and in its dealingswithMeenan and other employers.As the Supreme Court said in an earlierTeamsterscase,4Obviously the [Union] would not have invoked such a sanction had [it] notconsidered it an effective method of coercing compliance with union obligationsor practices... .On the 'entire record considered as a whole, I hold, consistent with Board andCourt precedent, that the discriminatory exclusion of Wolny from the seniority liston October 15, 1956, unilaterally determined by the Local and acquiesced in bythe Company,in implementationof the unlawful seniority clause of the contract,caused the Company's discriminatory failure to recall Wolny to driving during thefall of 1956-Respondent Meenan thereby violating Section 8 (a) (1) (2) and (3)of the Act, and Respondent Local therebyviolatingSection 8 (b) (1) (A) and (2).InterstateMotor Freight System, supra; PacificIntermountainExpress Co., supra;Dallas General Drivers, supra; Kenosha Auto Transport Corporation, supra.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCERespondents' activities, set forth in section III, above, occurring in connection withRespondents' operations described in section I, above, have a close, intimate, andsubstantial relation to trade,traffic,and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that the Respondents have engaged in unfair labor practices, Ishall recommend that each of them cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act.The respective Respondents having discriminated against and caused the discrimi-nation againstWalter J. Wolny at all times since October 15, 1956, I recommendthat they immediately restore him to a position on the drivers' seniority roster justahead of the number given Fred James on that roster on October 15, 1956, withall rights attached thereto; and make him whole for any loss of pay he may havesuffered by reason of the discrimination against him by payment to him of a sumof money equal to that which he normally would have earned as wages had he beenoccupying said position on the list, from October 15, 1956, to the date when, pursuantto the recommendations herein contained Respondents shall restore him to said po-sition on the list, less his net earnings during said period(Crossett Lumber Company,8 NLRB 440, 497-8), said back pay to be computed on a quarterly basis in themanner established by the Board in F. W.Woolworth Company,90 NLRB 289.As provided in theWoolworthcase, I recommend further that Respondent Meenanmake available to the Board upon request payroll and other records, in order tofacilitate the checking of the amount of back pay due.As for a number of years the Respondents have performed or given effect toagreements containing unlawful seniority provisions, I recommend that in thefuture they refrain from doing so.6 N. L. R. B.v. International Brotherhoodof Teamsters, etc.,347 U. S. 17.' CHICAGO BRIDGE & IRON COMPANY595Upon the basis of the foregoing findings of fact,and upon the entire record inthe case,I make the following:CONCLUSIONS OF LAW1.Meenan OilCo., Inc.,is engaged in commerce within the meaning of Section2 (6) and(7) of the Act.2.Local 553,International Brotherhoodof Teamsters, Chauffeurs,Warehouse-men and Helpersof America,is a labor organizationwithin themeaningof the Act.3.By performing or givingeffectto agreements containing clauses delegatingfinal control overthe senioritystatus of Meenan's employees to Respondent Local,the Respondent Meenan and RespondentLocal have,at all times sinceJune 20,1956,engaged in unfair laborpracticeswithin the meaningof Section8 (a) (1),(2), and (3), and Section8 (b) (1) (A) and (2) of the Act.4.At alltimes sinceOctober 15, 1956, by RespondentMeenan's acquiescence inRespondentLocal's unilateral determination of the seniority status of a particularemployee,Walter J. Wolny, therebyimplementing the unlawful seniority agree-ment,RespondentMeenan has discriminated and is discriminating against saidWalter J.Wolny in violation of Section 8 (a) (1), (2),and (3)of the Act, andRespondentLocal has causedand is causing said discrimination,in violation ofSection 8(b) (1) (A) and (2) of the Act.5.The aforesaidunfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]Chicago Bridge&Iron CompanyandRoger Fields.Case No.7-CA-1444.August 19, 1958DECISION AND ORDEROn January 4, 1957, Trial Examiner Lloyd Buchanan issued hisIntermediate Report in the above-entitled proceeding, finding thatthe, Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the IntermediateReport, a copy of which is attached hereto.Thereafter, the Respond-ent filed exceptions to the Intermediate Report and a supportingbrief.The Respondent's request for oral argument before the Boardishereby denied as the record, exceptions, and brief adequatelypresent the issues and positionsof theparties.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its power in connection with this case to a three-mem-ber panel [Members Rodgers, Bean, and Fanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions and brief, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-121 NLRB No. 74.